              Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 1 of 28



 1                                                                     The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                             No.    2:20-CV-00887 RAJ
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA                        THE CITY OF SEATTLE’S RESPONSE TO
     CHEN,                                                 PLAINTIFFS’ MOTION FOR ENTRY OF
12                                                         A TEMPORARY RESTRAINING ORDER
                                    Plaintiffs,
13
                    vs.
14
     CITY OF SEATTLE,
15
                                    Defendant.
16

17          The City of Seattle (“City”) respectfully requests that this Court deny Plaintiffs’ Motion for

18   Entry of a Temporary Restraining Order, and states the following:

19                                            INTRODUCTION

20          Since the murder of George Floyd, this country is witnessing unprecedented levels of calls

21   to action to support black lives. These calls have been joined and amplified by all elected City leaders

22   in Seattle. This City has a long, albeit imperfect, history of supporting the right of its people to

23   peacefully protest and demand change. The City supports the people’s right to speak, to amplify

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                      Peter S. Holmes
                                                                                           Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                          701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 1                                                                 Seattle, WA 98104-7095
                                                                                           (206) 684-8200
                 Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 2 of 28



 1   black voices, and to demand change, and has not and does not intend to interfere with those rights.

 2   Demonstrations continue in the City, including one scheduled for the very day of this Court’s hearing

 3   on the Plaintiffs’ TRO request. The City has adapted to the last two weeks of protests, resulting in

 4   peaceful demonstration consistently for the last four days and for the majority of the last eight.

 5   Plaintiffs’ proposed TRO is not necessary to ensure that peaceful demonstrations continue, and

 6   Plaintiffs fail to meet the essential elements necessary to meet the stringent standards required for a

 7   TRO. It is important to note that even with the standing issues present here, the City’s first instinct

 8   was and remains to work towards a voluntary agreement with Plaintiffs on the City’s use of crowd

 9   management tactics which retain the ability to use them only when needed to protect individuals

10   from physical harm consistent with the Orders entered in Portland and Denver. Further, while this

11   brief provides facts regarding violence directed against officers, it should be clear that the City’s

12   focus on preventing physical harm is also taken with protesters’ safety as a key

13   consideration. Because Plaintiffs cannot meet the stringent standards for entry of a TRO, the Motion

14   should be denied.

15                    PROCEDURAL BACKGROUND AND FACTUAL CONTEXT

16           On June 9, 2020, Plaintiffs filed a Complaint seeking injunctive relief and monetary

17   damages. (Dkt. 1). That same night, Plaintiffs sought a TRO that is the subject of this Response.

18   (Dkt. 6).

19      I.        SPD Policy and Federal Oversight.

20           SPD’s use-of-force policy and practices have been subject to extensive federal oversight

21   since the City voluntarily entered into a Consent Decree in 2012 to address allegations by the U.S.

22   Department of Justice’s that SPD was engaging in a pattern or practice of excessive force. United

23   States v. City of Seattle, Civ. No. 12-1282 (WD WA). The Consent Decree imposes extensive

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                     Peter S. Holmes
                                                                                          Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                         701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 2                                                                Seattle, WA 98104-7095
                                                                                          (206) 684-8200
                Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 3 of 28



 1   requirements relating to, among other things, SPD’s use-of-force policy and training, as well as the

 2   reporting and investigation of all force used SPD officers. Id. Dkt. 3-1, ¶¶ 69-129. The federal court

 3   overseeing the Consent Decree and the court-appointed Monitor approved an overhaul to SPD’s use-

 4   of-force policy and training throughout 2014 and 2015 (id. dkt. 115, 153, 168, 199) and continue to

 5   approve regular updates and revisions to those policies (id. at 225, 447, 509).

 6             SPD’s use of force policy is publicly available on the Department’s website. 1 Under this

 7   policy “[o]fficers shall only use objectively reasonable force, proportional to the threat or urgency

 8   of the situation, when necessary, to achieve a law enforcement objective.” Seattle Police Manual

 9   (SPM) Title 8.000-POL-4. The policy sets out four key principles to guide officers:

10         •   Reasonableness. The reasonableness of force depends on “the totality of circumstances
               known by the officer at the time of the use of force”—not “the 20/20 vision of hindsight.”
11             SPM 8.050.
           •   Necessity. Force may be used only in the absence of “reasonably effective alternative[s].”
12             Id.
           •   Proportionality. “To be proportional, the level of force applied must reflect the totality of
13             circumstances surrounding the immediate situation, including the presence of an imminent
               danger to officers or others.” Officers “should assess and modulate the use-of-force as
14             resistance decreases.” Id.
           •   De-escalation. Officers must attempt de-escalation tactics when safe and feasible.
15             “[O]fficers shall attempt to slow down or stabilize the situation so that more time, options
               and resources are available for incident resolution.” The policy identifies de-escalation
16             techniques, such as creating distance, cover, [or] concealment” and “using verbal techniques”
               to gain compliance.” SPM 8.000-POL-2 & 8.100.
17
               In addition to these principles, force is expressly prohibited in some circumstances. For
18
     example, officers are prohibited from using force as a means of retaliation or against individuals
19
     who only orally confront officers. SPM 8.200-POL-2. Separate sub-sections of the policy address
20
     OC Spray and Blast Balls. SPM 8.300-POL-5 & 8.300-POL-10. In the crowd management setting,
21

22
     1
23       http://www.seattle.gov/police-manual/title-8

         THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                   Peter S. Holmes
                                                                                           Seattle City Attorney
         PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                       701 5th Avenue, Suite 2050
         RESTRAINING ORDER- 3                                                              Seattle, WA 98104-7095
                                                                                           (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 4 of 28



 1   when feasible, officers must not deploy OC Spray or Blast balls until a dispersal order has been

 2   issued to the crowd, the crowd has been given a reasonable amount of time to comply, and a

 3   supervisor has authorized the deployment. SPM 14.090-POL-9(b) (OC Spray) & 8.300-POL-10(4)

 4   (Blast Balls).

 5           The SPD Policy Manual authorizes the use of a less-lethal tool called a 40-mm launcher,

 6   which discharges polymer bolts with a sponge tip. SPM 8.300-POL-11. CS gas (tear gas) is not

 7   mentioned in the SPD Manual. As with any use of force, the deployment of OC Spray, Blast Balls,

 8   and the 40-mm launcher must be reasonable, necessary, and proportional. SPM 8.300-POL-5(3),

 9   8.300-POL-10(3), 8.300-POL-11(7).

10           In addition to its use-of-force policy, SPD also has a specific policy addressing crowd

11   management. 2 The court overseeing the Consent Decree, the Monitor, and the U.S. Department of

12   Justice approved SPD’s Crowd Management Policy on February 2, 2017. United States v. City of

13   Seattle, Civ. No. 12-1282, Dkt. 363. SPD gave the Seattle Community Police Commission

14   opportunities for notice and comment and incorporated several of the Commission’s proposed

15   revisions. In developing the policy, SPD also consulted with national experts on crowd management.

16   The policy authorizes the Incident Commander of a crowd management event to direct the use of

17   OC Spray and Blast Balls to disperse the crowd under specific circumstances. SPM 14.090-POL-

18   9(b). The policy directs that, “[w]hen feasible, officers shall avoid deploying blast balls and OC

19   spray in the proximity of people who are not posing a risk to public safety or property.” Id. In

20   addition, “officers may make individual decisions to deploy OC Spray or Blast Balls,” if the crowd

21

22
     2
23    Available at http://www.seattle.gov/police-manual/title-14---emergency-operations/14090---
     crowd-management
         THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                              Peter S. Holmes
                                                                                      Seattle City Attorney
         PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                  701 5th Avenue, Suite 2050
         RESTRAINING ORDER- 4                                                         Seattle, WA 98104-7095
                                                                                      (206) 684-8200
               Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 5 of 28



 1   management situation involves violent activity, for any of the following three purposes: self-defense,

 2   defense of someone else, or to prevent significant destruction of property.” 14.090-POL-10.

 3            The Seattle Community Police Commission (“CPC”) also guided development of the SPD

 4   crowd management policies. Beginning summer of 2015, CPC engaged with SPD, the Department

 5   of Justice, and members of the Monitoring Team concerning both the crowd management policy and

 6   overlapping policies concerning use of force. The CPC’s involvement in reviewing and revising

 7   these policies is reflected in the redlines they provided to drafts of the policy – the majority of which,

 8   as reflected in the policy as approved by the Court, were incorporated. (Boies Dec.).

 9            A fundamental goal of the Consent Decree was to engrain in SPD processes for iterative

10   review and reform of policies, training, and practice to ensure that the department stays current with

11   law, changing demands, and best practices as they emerge. In other words, policies will – and should

12   – evolve over time as lessons are learned and experience drives insight. Over the past eight years,

13   SPD has been committed to ensuring that its policies balance the reality of police operations with

14   the voices of all at the table – including the CPC, OPA, and DOJ – while recognizing that, ultimately,

15   the federal court overseeing the Consent Decree has the final say. In light of recent events, the City

16   does not take the position that SPD’s policy cannot be improved upon, but argues that Plaintiffs’

17   attempt to circumvent this careful, thoughtful process with this injunctive action could be harmful.

18      II.      George Floyd Demonstrations
              As noted above, the Seattle demonstrations continue to this date. Information from events is
19
     still being collected, investigated, and processed. The Office of Police Accountability is conducting
20
     its own investigations into specific complaints of policy violations, while the Office of Inspector
21
     General and the Community Police Commission will conduct systemic assessments of the
22
     demonstrations and SPD’s management. Likewise, the federal monitor and the Department of Justice
23

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                        Peter S. Holmes
                                                                                             Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                            701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 5                                                                   Seattle, WA 98104-7095
                                                                                             (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 6 of 28



 1   will review the events unfolding consistent with the requirements of the Consent Decree. The facts

 2   below were collected from available reports and information at this time, necessitating the short

 3   TRO response turn-around time.

 4          Beginning May 28, 2020, national outrage spread over the death of George Floyd, resulting

 5   in mass demonstrations nationwide, but particularly in Minneapolis. See Elfrink, Tim et al.,

 6   “Protests,    fires    rage     through     the     night     in    Minneapolis,”      available         at:

 7   https://www.washingtonpost.com/nation/2020/05/28/minneapolis-protests-george-floyd-death/

 8   (May 29, 2020, last accessed June 10, 2010). While events unfolded nationally, demonstrations

 9   began in Seattle on May 29, 2020. (Mahaffey Dec. at ¶ 6). At that time, as it does for all major

10   events, SPD mobilized the Seattle Police Operations Center (“SPOC”) and planned for staffing and

11   managing the demonstrations in the City. In the course of managing these fluid and dynamic events,

12   SPD received reliable intelligence from other agencies of intent to destroy buildings in Seattle. (Id.).

13          SPD’s priorities for the managing the events beginning on May 29th and continuing through

14   the present have remained consistent. SPD’s first objective was to provide for the safety of the

15   general public, demonstration participants, spectators, first responders, and other participant’s

16   general safety, while facilitating the free speech rights under the First Amendment, during this state-

17   wide state of emergency due to Covid-19. SPD also will take enforcement action in addressing

18   violent crimes committed against persons, or in the face of significant property damage, while

19   ensuring arrests for such crimes are carried out in a manner that is safe and effective and in

20   accordance with training and law. Within these events, SPD also seeks to deter criminal activity,

21   protect public and private property with a significant uniformed presence of officers, and, as

22   required, minimizing the disruption to traffic through the use of traffic diversion. (Id. at ¶ 7). In so

23   managing these and other crowd management events, SPD does not send sworn personnel to all

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                      Peter S. Holmes
                                                                                           Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                          701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 6                                                                 Seattle, WA 98104-7095
                                                                                           (206) 684-8200
               Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 7 of 28



 1   protests or demonstrations. Determinations about when sworn personnel are assigned, and how many

 2   officers are assigned, depends on a variety of factors, but the size of the demonstration is a key factor

 3   in that decision. (Id.at ¶ 8).

 4           The night of May 29, 2020, a number of participants in the demonstrations engaged in

 5   violence. There was property damage to the City, civilians and officers were hit with rocks and other

 6   items, incurring injury. (Id. at ¶ 12); see also King5 broadcast from May 29, 2020, available at

 7   https://www.youtube.com/watch?v=9u6FyINlFvc (last accessed June 10, 2020).

 8           On May 30, 2020, demonstrators marched peacefully for much of the day until violence

 9   ensued in the afternoon. See Chief Best update and summary of May 30, 2020 events, available at:

10   https://spdblotter.seattle.gov/2020/05/31/chiefs-statement-on-may-30th-protests-downtown/;               see

11   also      “Timeline        of     Events      on       May       30,      2020,”       available          at:

12   https://spdblotter.seattle.gov/2020/06/01/timeline-of-events-on-may-30th-2020/. 3         There        were

13   significant arson events, assaults on civilians and officers, as well as wide-spread looting and

14   property destruction. (Id. at ¶ 13). By mid-day Sunday, May 31st, hundreds of buildings and

15   businesses were damaged. At least 8 cars were burned and additional vehicles were damaged.

16   Community members and officers incurred injury.

17           On May 31, 2020, Patrol Chief Mahaffey requested authorization from Chief Best to enable

18   patrol to use CS Gas in the necessary event of crowd disbursement provided that its use was

19
     3
20     It is important to note that the department will generate after-action reports and that dedicated Force
     Review Boards will examine each crowd management event and every use of force, whether ordered
21   by the incident commander or used by an individual officer. There are hundreds of hours of body
     worn camera evidence to review. Additionally, the Office of Police Accountability will be
22   independently reviewing complaints, which as noted in plaintiffs’ pleading, number in the
     thousands. Finally, the Office of the Inspector General will be systemically reviewing the policies
23   and procedures of the Seattle Police in this context. As such, all of this information is preliminary
     and may change as the robust systems of review examine these events in granular detail.
         THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                    Peter S. Holmes
                                                                                            Seattle City Attorney
         PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                        701 5th Avenue, Suite 2050
         RESTRAINING ORDER- 7                                                               Seattle, WA 98104-7095
                                                                                            (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 8 of 28



 1   otherwise consistent with SPD policy. (Mahaffey Dec. ¶ 14). This was authorized by Chief Best.

 2   (Id.). Beginning May 31, 2020, much of the demonstration focus shifted between downtown to the

 3   area around the East Precinct. While demonstrations were largely peaceful, specific incidents of

 4   officer injuries occurred, as officers continued to be hit with rocks, bottles, OC spray, fireworks, and

 5   other projectiles. (Mahaffey Dec. ¶ 15; Truscott Dec.).

 6           Largely peaceful demonstrations were interrupted by specific instances of unrest on June 1,

 7   2020 and June 2, 2020. (Mahaffey Dec., ¶ 16). There were several explosions (suspected fireworks)

 8   being deployed in the crowd. (Truscott Dec). Officers issued several dispersal orders that were not

 9   heeded. Id. June 1, 2020 was the “umbrella” night referenced by Plaintiffs, where officers deployed

10   less lethal force by use of a chemical irritant. (Id). On June 2, 2020, Officers continued being hit by

11   bottles, rocks, and other projectiles during otherwise peaceful demonstrations. Officers also had

12   lasers pointed at their eyes and were hit by projectiles coming from rooftops/above-ground during

13   these days. (Id.).

14           From June 3, 2020 through June 5, 2020, demonstrators were concentrated near the East

15   Precinct. (Mahaffey Dec., ¶ 19). While largely peaceful with greater barrier space between officers

16   and demonstrators, Officers still incurred injuries from projectiles. (Truscott Dec.). There were

17   minimal arrests and deployment of less lethal tools. (Id.).        On June 5, 2020, SPD issued a

18   departmental directive prohibiting the use of CS gas except the following circumstances: “Where

19   SWAT is on-scene, consistent with Manual Section 14.090(4), SWAT will follow all department

20   policies and procedures regarding the use of specialty tools, to include the use of CS gas, in life-

21   safety circumstances and consistent with training. In such instances, and until further notice, any

22   deployment must be approved by the Chief or the Chief’s designee.” (Mahaffey Dec. ¶ 21).

23

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                      Peter S. Holmes
                                                                                           Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                          701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 8                                                                 Seattle, WA 98104-7095
                                                                                           (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 9 of 28



 1           June 6, 2020 was a largely peaceful protest day until conflict arose when demonstrators were

 2   not retreating from the police barricade around 7:30 p.m. (Truscott Dec). Plaintiffs’ Declarant Chase

 3   Burns          captured         some           portion         of         this        scene              at:

 4   https://twitter.com/chaseburnsy/status/1269460156548411392?s=20 (last accessed, June 11, 2020).

 5           At, at around 7:22, the crowd of demonstrators approached and started to push the line of

 6   officers back 15 then 20 feet. SPD wanted to reestablish the line before officers were pushed farther.

 7   Several unheeded announcements were made before SPD moved forward to reestablish the line.

 8   Members of the crowd then began to throw items at officers and tried to take fencing from SPD,

 9   which resulted in OC spray and blast balls being deployed. SPD officers continued to be hit by glass

10   bottles, fireworks, and improvised explosives. Multiple officers were injured and some required

11   medical treatment by the Seattle Fire Department. After that encounter, officers were reportedly hit

12   by various projectiles such as bottles, and had several lasers and strobe lights directed at their eyes.

13   (Mahaffey Dec. ¶ 23; Truscott Dec.).

14           On June 7, 2020, at around 10:10 p.m., the crowd near the East Precinct broke fencing to use

15   as weapons. See (6/7) https://spdblotter.seattle.gov/2020/06/07/timelines-of-police-responses-to-

16   demonstrations/; (Mahaffey Dec., ¶ 24). Concurrently, about 20 individuals possessing shields,

17   helmets, and gas masks attempted to create a disturbance, while the crowd advanced slowly. Id..

18   Several specific warnings and dispersal orders were given to the crowd to cease advancing. Id. SPD

19   received a report of a white male individual in possible possession of a gun in his front pocket. Id.;

20   Crowd continued to advance, while some members flashed lights into officers’ eyes. Id. A physical

21   disturbance developed in the front of the crowd between demonstrators. Id. Demonstrators continued

22   to throw items at National Guard and officers – including one un-lit Molotov cocktail and a water

23   bottle filled with chemical irritants. Id. SPD continued to advise crowds to move back. Id. The

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                      Peter S. Holmes
                                                                                           Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                          701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 9                                                                 Seattle, WA 98104-7095
                                                                                           (206) 684-8200
                Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 10 of 28



 1   crowds began to block 13th and Pine with rocks, boulders, and trash bins – which was the designated

 2   safe entry/exit point for SPD. Id.; (Mahaffey Dec). The crowd brought wooden shields with nails in

 3   the front of the line. OC and blast balls were deployed. Id. Continued dispersal orders were given,

 4   while officers were being hit with “large amounts” of fireworks, bottles, and projectiles causing

 5   officer injury. Id.. Concurrently, the crowd began to surround officers from three sides continuing

 6   to hit the officers with fireworks and bottles, while there was a report of a man with a gun in the

 7   area. Id. Just after midnight on June 8, 2020, CS gas was authorized and deployed, dispersing the

 8   crowd for some time. Id. Demonstrators stayed in the area. Officers were still hit with bottles and

 9   other projectiles, other reports of armed individuals were made, and there were several dumpster and

10   bonfires in the area. Id.

11              During the day on June 8, 2020, SPD opened the area around the East Precinct for

12   demonstrators, boarding up the precinct and reducing police presence in the area. (Mahaffey Dec.,

13   ¶ 26). There has not been any deployment of crowd control measures since that date, despite daily

14   demonstrations.

15       III.      Plaintiffs’ Individualized Allegations and Experiences

16
                In their Complaint and Declarations, Plaintiffs each allege unique demonstration
17
     experiences, each impacting their position in bringing this instant motion and their position in the
18
     lawsuit. The City prepared the following charts assessing Plaintiffs’ allegations in conjunction with
19
     their request for a TRO. The first chart reflects each day beginning with the first demonstration date
20
     identified by Plaintiffs’ through the day before the filing of this Response – and whether either
21
     Plaintiffs allege and/or SPD used the crowd management tools Plaintiffs seek to enjoin.
22

23

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                    Peter S. Holmes
                                                                                         Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                        701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 10                                                              Seattle, WA 98104-7095
                                                                                         (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 11 of 28



 1                               DATE#        USE OF CROWD MANAGEMENT
                                             TOOLS SOUGHT TO BE ENJOINED
 2                                                    ALLEGEDLY USED?
                        Fri May 29                  Yes
 3                        May 30                    Yes
                          May 31                    Yes
 4                         June 1                   Yes
                           June 2                   Yes
 5                         June 3                                          NO
                           June 4                                          NO
 6
                         Fri June 5                                        NO
 7                         June 6                   Yes
                           June 7                   Yes
 8                         June 8             Yes (but no Pls
                                                  present)
 9                         June 9                                      None used*
                          June 10                                      None used*
10   # For purposes of this chart, the date refers to a 24-hour period beginning at 8 a.m. on the date in
     question.
11   * See Mahaffey Decl.

12   The second chart summarizes Plaintiffs’ Complaint and Declaration allegations by category.

13   PLAINTIFFS PROTESTED WITHOUT INJURY OF ANY KIND ON ALMOST ALL DAYS
          Plaintiff             Number of protests            Number of           Indicated Intent to
14                           attended starting May 29        Days Injury         Continue Protesting
                            (unknown re June 9 & 10)          alleged + ^
15      Abie Ekenezar                    4–6                        2                       Yes
                               (protests in Tacoma on
16                            weekdays but Seattle “on
                                     weekends”)
17    Sharon Sakamoto                      0                        0                Only if crowd
                                                                                  management tactics
18                                                                                        limited
          Alexander                        7                        2                       Yes
19        Woldeab
       Alexandra Chen                      7                        2                       Yes
20         Muraco                       8 or 9                      1                       Yes
       Kyashna-Tocha           Complaint at ¶33, ¶108
21
       Nathalie Graham                     8                        2                       Yes
     + Chart does not include use of crowd management tools plaintiffs allegedly saw deployed against
22
     others
     ^ For the purposes of this chart alone, an alleged physical symptom (e.g. coughing, but not being
23
     aware of use of less lethal tool through senses of sight taste or smell) was classified a claimed injury.
      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                       Peter S. Holmes
                                                                                            Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                           701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 11                                                                 Seattle, WA 98104-7095
                                                                                            (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 12 of 28



 1

 2           The City also attempted to cross-reference some Plaintiffs’ declarations with the time-

 3   stamped information from the SPD blotter of events occurring concurrent with the complained of

 4   force incidents. (Boies Dec., Ex 2). These charts reveal that Plaintiffs’ experiences were snapshots

 5   in a large string of fast-moving unfolding events.

 6                                           LEGAL STANDARD

 7           A TRO is an “extraordinary and drastic remedy.” Mazurek v. Armstrong, 520 U.S. 968, 972

 8   (1997). TROs “should be restricted to serving [its] underlying purpose of preserving the status quo

 9   and preventing irreparable harm just so long as is necessary to hold a hearing, and no longer.”

10   Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 438–39 (1974). “[T]he standards for issuance

11   of a temporary restraining order are at least as exacting as those for a preliminary injunction.”

12   Pohlman v. Hormann, 2014 WL 5425502 *1 n.1 (D. Or. Oct. 20, 2014) (citing Los Angeles Unified

13   Sch. Dist. v. United States Dist. Court for the Cent. Dist. of Cal., 650 F.2d 1004, 1008 (9th Cir.

14   1981)). “Plaintiffs bear the burden of proving each one of the [four] elements.” Klein v. City of San

15   Clemente, 584 F.3d 1196, 1201 (9th Cir. 2009). “A plaintiff must do more than merely allege

16   imminent harm sufficient to establish standing; a plaintiff must demonstrate immediate threatened

17   injury as a prerequisite to preliminary injunctive relief.” Caribbean Marine Servs. Co. v. Baldridge,

18   844 F.2d 668, 674 (9th Cir. 1998). Plaintiffs fail to meet this standard.

19                                                ARGUMENT

20      I.      Without waiving objections or its right to a full hearing at a later date, the City’s offer to
                stipulate to entry of a TRO with modified language as detailed below.
21
             The City’s proposed language is narrow and consistent with orders from other district courts
22
     from around the country addressing identical subject matter areas. (Sharifi Dec., ¶ 10-13, Ex. 9 - 11).
23
     Upon receiving Plaintiff’s proposed TRO, the City notified counsel that it would agree to stipulate to
      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                          Peter S. Holmes
                                                                                               Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                              701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 12                                                                    Seattle, WA 98104-7095
                                                                                               (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 13 of 28



 1   a modified Temporary Restraining Order that, like those in Denver and Portland, attempts to better

 2   balance constitutional rights and the public safety obligations faced by the City and its police. In the

 3   below, subtractions from Plaintiffs’ proposed Temporary Restraining Order language is in strike through;

 4   additions in italics.

                      The City of Seattle, including the Seattle Police Department and any
 5
                      other officers, departments, agencies, or organizations acting within the
                      Seattle Police Department’s jurisdiction or under the Seattle Police
 6                    Department’s control (collectively, “the City”), is hereby enjoined
                      from employing chemical weapons or projectiles of any kind against
 7                    persons engaging in peaceful protests or demonstrations. This
                      injunction includes: (1) any chemical irritant such as and including CS
 8                    Gas (“tear gas”) and OC Gas (“pepper spray”) and (2) any projectile
                      such as and including flash-bang grenades, “pepper balls,” “blast
 9                    balls,” and rubber bullets, unless the incident commander or above-
                      ranking member of command staff specifically authorizes such use of
10                    force in response to specific acts of violence creating likely imminent
                      physical harm to an individual(s). This Order does not preclude
11                    individual officers from taking reasonable, necessary, and
                      proportional action to protect against imminent threat of physical
12                    harm to themselves or identifiable others, including the deployment of
                      OC spray.
13
             The City is aware of two federal courts that have issued a Temporary Restraining Order (TRO)
14
     related to the current civil rights movement addressing systemic racism in the United States, currently
15
     focused on policing due to the killing of George Floyd. In these Motions, plaintiffs challenge the use of
16
     less lethal tools for crowd management during demonstrations, citing, as in the present case, primarily
17   First and Fourth Amendment claims. In all of the Motions, the courts carefully balanced the “absolute
18   right to demonstrate and protest the actions of government officials” and the “difficult and thankless job”
19   in which police officers are “called upon to make split second decisions and to expose themselves to

20   danger while protecting the health and safety of the rest of us.” Don’t Shoot Portland, et al v. City of

21   Portland, 20-cv-00917-HZ *4, United States District Court for the District of Oregon (“the Court

22   recognizes the difficulty in drawing an enforceable line that permits officers to use appropriate means to

23

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                             Peter S. Holmes
                                                                                                  Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                                 701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 13                                                                       Seattle, WA 98104-7095
                                                                                                  (206) 684-8200
                Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 14 of 28



 1   respond to violence and destruction of property without crossing the line into chilling free speech and

 2   abusing those who wish to exercise it.”)

 3             The City’s proposal includes language similar to, but more restrictive than, the orders entered by

 4   the federal courts in Denver and Portland. In addition to this standing offer, the City responds in full to

     Plaintiffs’ TRO request as follows.
 5
         II.       Plaintiffs Fail to Establish a Likelihood of Success on the Merits.
 6

 7             Plaintiffs must establish that they likely will succeed on the merits of their constitutional

 8   claims. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 374, 172 L. Ed. 2d

 9   249 (2008). A “possibility” of success is insufficient to meet this standard. Plaintiffs must make a

10   “clear showing” that they are entitled to preliminary relief. Id. Even if Plaintiffs produce “a

11   significant body of evidence that establishes some probability of success on their individual claims

12   for relief for past violations of 42 U.S.C. § 1983 . . . ultimate success on these claims would entitle

13   plaintiffs to money damages only, not injunctive relief.” Campbell v. City of Oakland, No. C 11-

14   5498 RS, 2011 WL 5576921, at *3-4 (N.D. Cal. Nov. 16, 2011). “Sporadic or isolated violations of

15   individual protesters' rights are insufficient to support broad injunctive relief against an entire

16   agency.” Id. (citing Lewis v. Casey, 518 U.S. 343, 360, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996)).

17   Plaintiffs cannot meet this high standard.

18             Peaceful demonstration “for days on end without any alleged unconstitutional interference

19   from local authorities” is insufficient to meet this standard. Id. Plaintiffs admit attending several

20   peaceful protests – and admit days of peaceful demonstration with no police interference. (See e.g.

21   Chen Dec., ¶ 9; Ekenzar Dec.; Kyashna-Tocha Dec., ¶¶ 11-12). Plaintiffs admit that officers during

22   demonstrations were asking protesters to “move back” and such demands were not being heeded.

23   (Ekenzar Dec., ¶ 13). There is also media footage from the referenced demonstration events that


      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                          Peter S. Holmes
                                                                                               Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                              701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 14                                                                    Seattle, WA 98104-7095
                                                                                               (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 15 of 28



 1   some Plaintiffs attended revealing the chaotic scene faced by law enforcement and demonstrators

 2   alike. See e.g. https://www.youtube.com/watch?v=S_4FluN2Wsk (King5, May 30, 2020).

 3          This Court must contemplate “the interests of state and local authorities in managing their

 4   own affairs, consistent with the Constitution.” Milliken v. Bradley, 433 U.S. 267, 280, 97 S.Ct. 2749,

 5   53 L.Ed.2d 745 (1977). There is no admission that the Seattle Police Department systematically

 6   deviated from policy during the alleged demonstration dates. Even if deviations had occurred – such

 7   deviations would be subject to the significant oversight structure of the City, possible discipline, and

 8   civil litigation for money damages, like the instant action. See Campbell, 2011 WL 5576921, at *4.

 9              a. Plaintiffs fail to show a likelihood of success on their First Amendment claims.
            Plaintiffs’ allegations fail to meet a base threshold for First Amendment retaliation. For First
10
     Amendment claims based on the alleged retaliatory acts of officers, Plaintiffs must allege: (1) each
11
     Plaintiff was engaged in constitutionally protected conduct; (2) Defendants' conduct was retaliatory;
12
     and (3) actual injury. Molokai Veterans Caring for Veterans v. Cty. of Maui, No. CIV. 10-00538
13
     LEK, 2011 WL 1637330, at *16 (D. Haw. Apr. 28, 2011). Defendants then “may rebut Plaintiffs’
14
     allegation of a retaliatory motive by showing that Defendants would have engaged in the same
15
     conduct even in the absence of [any plaintiffs] protected activities.” Id. (citing Mt. Healthy City Sch.
16
     Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)); Soranno's Gasco, Inc. v. Morgan, 874 F.2d
17
     1310, 1314-15 (9th Cir. 1989). This standard overlaps with the one needed to make a general claim
18
     for a First Amendment violation, wherein Plaintiffs must allege facts showing that “by [their]
19
     actions, [Defendants] deterred or chilled [Plaintiff’s] political speech and such deterrence was a
20
     substantial or motivating factor in [Defendants’] conduct.” Mendocino Envtl. Ctr. v. Mendocino Cty.,
21
     192 F.3d 1283, 1300 (9th Cir. 1999) (citing Sloman v. Tadlock, 21 F.3d 1462, 1469 (9th Cir.1994))
22

23

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                      Peter S. Holmes
                                                                                           Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                          701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 15                                                                Seattle, WA 98104-7095
                                                                                           (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 16 of 28



 1   (emphasis added). The “proper inquiry asks ‘whether an official's acts would chill or silence a person

 2   of ordinary firmness from future First Amendment activities.’” Mendocino, 192 F.3d at 1300.

 3          Finally, the factual record cannot establish that the conduct was retaliatory in nature. While

 4   Plaintiffs argue that the content of the speech motivated the police to use less lethal tactics, the

 5   content of the speech was consistent throughout multiple days of protests, and on six of those days

 6   no less lethal tools were deployed over twenty-four hours. If one factors in the multiple protests that

 7   occurred on many of these days, the disparity between the isolated times less lethal tools were used

 8   - and the many times it was not - becomes even more clear. It is also important to note that when

 9   individuals in the crowd engage in unlawful activity, a response to that unlawful activity cannot be

10   viewed as a response to protected activity.

11              b. Plaintiffs fail to show a likelihood of success on their Fourth Amendment claims.
            A person is “seized” when officers, by means of physical force or show of authority,
12
     terminate or restrain the person’s freedom of movement “through means intentionally applied.”
13
     Nelson v. City of Davis, 685 F.3d 867, 875 (9th Cir. 2012). Once a seizure is deemed to have
14
     occurred, courts evaluate the reasonableness of the seizure and force used to effectuate that seizure.
15
     Evaluation of whether a person was subject to excessive force requires a balancing of “the nature
16
     and quality of the intrusion on the individual’s Fourth Amendment interests against the
17
     countervailing governmental interests at stake.” Luchtel v. Hagemann, 623 F.3d 975, 980 (9th Cir.
18
     2010) (quoting Graham, 490 U.S. at 396). Courts evaluate the facts and circumstances of each case,
19
     including an assessment of “the severity of the crime at issue, whether the suspect poses an
20
     immediate threat to the safety of the officers or others, and whether he is actively resisting arrest or
21
     attempting to evade arrest by flight.” Id. The Court must evaluate “the totality of the circumstances,”
22
     judging the reasonableness of the particular use of force from the perspective of a reasonable officer
23

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                      Peter S. Holmes
                                                                                           Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                          701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 16                                                                Seattle, WA 98104-7095
                                                                                           (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 17 of 28



 1   on the scene, not with “the 20/20 vision of hindsight,” and bearing in mind that police officers need

 2   not use the least intrusive means available to them. Id. at 980, 982.

 3          “What is reasonable in the context of a [potentially violent large-scale protest]” is different

 4   from what is reasonable in other, relatively calm, situations. See Bernini v. City of St. Paul, 665 F.3d

 5   997, 1003 (8th Cir. 2012). In distinct circumstances, “the city clearly ha[s] a legitimate interest in

 6   quickly dispersing and removing lawbreakers with the least risk of injury to police and others . . .

 7   The wholesale commission of common state-law crimes creates dangers that are far from ordinary.

 8   Even in the context of political protest, persistent, organized, premeditated lawlessness menaces in

 9   a unique way the capacity of a State to maintain order and preserve the rights of its

10   citizens.” Forrester v. City of San Diego, 25 F.3d 804, 807 (9th Cir. 1994) (citing Bray, 506 U.S. at

11   ––––, 113 S.Ct. at 769 (Kennedy, J., concurring)).

12          There is an insufficient factual record to establish that Plaintiffs Sakamoto and Black Lives

13   Matter were subject to Fourth Amendment violations. (See Dkt. 1; Sakamoto Dec.). There are factual

14   discrepancies and unanswered questions about whether the use of force encounters that the other

15   Plaintiffs had with law enforcement was reasonable, proportionate, and a necessary to what those

16   particular law enforcement officers were encountering at the moment force was employed. The facts

17   detailed above reveal that law enforcement officers were under frequent – and at times continuous –

18   assault by projectiles, explosives, and potential chemical agents. The facts also reveal that

19   community members were injured by members of protest crowds. Plaintiffs present snapshots of

20   events from their declarations – identifying a handful of moments amongst several uneventful

21   demonstration days to see to enjoin the entire Seattle Police Department. There are thousands of

22   hours of citizen and Body-Worn Video necessary for review and analysis, reports and radio calls to

23   be reviewed, and accountability assessments to be conducted before evaluating the facts and

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                      Peter S. Holmes
                                                                                           Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                          701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 17                                                                Seattle, WA 98104-7095
                                                                                           (206) 684-8200
                Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 18 of 28



 1   circumstances surrounding the Plaintiffs’ allegations. Plaintiffs may have shown a possibility or

 2   even a probability of success on the merits as it concerns their Fourth Amendment claim. However,

 3   Plaintiffs’ request for TRO and pleadings fail to identify a likelihood of success. As noted above,

 4   the “threatened injury must be certainly impending to constitute injury in fact, and allegations of

 5   possible future injury are not sufficient.” Clapper v. Amnesty Int'l USA, 133 S. Ct at 1147 (internal

 6   citations omitted) (emphasis added). Similarly, “[p]ast exposure to illegal conduct does not in itself

 7   show any continuing, present adverse effects.” O'Shea v. Littleton, 414 U.S. 488, 495-96 (1974).

 8   As a result, at this very early stage, plaintiffs have not carried their heavy burden by clearly showing

 9   likely success on their claims that defendants' alleged ongoing constitutional violations are so

10   widespread, and systematic in nature, as to warrant the extraordinarily broad relief requested.

11       III.      Plaintiffs Will Not Incur Irreparable Harm.
                To obtain a TRO, Plaintiffs must establish that they will suffer immediate and irreparable
12
     injury in the absence of the requested relief. Hodgers-Durgin v. Gustavo De La Vino, 199 F.3d 1037
13
     (9th Cir. 1999). Plaintiffs own declarations defeat this element. “The propriety of a temporary
14
     restraining order, in particular, hinges on a significant threat of irreparable injury that must be
15
     imminent in nature.” Gish v. Newsom, 2020 WL 1979970, at *3 (C.D. Cal. Apr. 23, 2020). “[A]
16
     federal court may not entertain a claim by any or all citizens who no more than assert that certain
17
     practices of law enforcement officers are unconstitutional.” City of Los Angeles v. Lyons, 461 U.S.
18
     95, 111 (1983). This is the extent of Plaintiffs’ complaint allegations. As detailed at length in the
19
     preceding sections, Plaintiffs’ declarations attest to the fact that they demonstrated on many days –
20
     before and after their claimed injuries - often in violation of the City curfew put in to place to address
21

22

23

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                        Peter S. Holmes
                                                                                             Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                            701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 18                                                                  Seattle, WA 98104-7095
                                                                                             (206) 684-8200
                Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 19 of 28



 1   the repeating pattern of peaceful daytime protests and violent night protests. Plaintiffs chose to

 2   assemble and demonstrate, knowing the inherent risks of doing so amid a global pandemic. 4

 3              Courts should distinguish between a pattern of police misconduct and “isolated event[s]

 4   caused by unusual or isolated factors.” Mult-Ethnic Immig. Workers, 246 F.R.D. 621, 627 (C.D. Cal.

 5   2007). Two consecutive weeks of demonstrations – many admittedly peaceful – establish that there

 6   is no nexus between Plaintiffs’ claimed injuries, Plaintiffs’ speculative belief of future injury. A

 7   TRO “is unavailable . . . where there is no showing of any real or immediate threat that the plaintiff

 8   will be wronged again.” Lyons, 461 U.S. at 1111. The “speculative nature of [Plaintiffs’] claim of

 9   future injury requires a finding that this prerequisite of equitable relief has not been fulfilled. Id.

10        IV.      Balance of Equities and Serving the Public Interest.
                       Under the “balance of equities” analysis, a court must “balance the competing claims
11
     of injury” and “consider the effect on each party of the granting or withholding of the requested
12
     relief.” Winter v. Nat. Res. Defense Council, Inc., 555 U.S. 7, 24 (2008). The City agrees that in the
13
     context of government action, the balance of the equites factor merges with the public interest.
14
     Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).In contrast, the City does not
15
     dispute Plaintiffs’ constitutional rights weigh heavily on the Plaintiffs’ side of the scale – all the
16
     Seattle Police Department’s policies around crowd management are designed to facilitate and
17
     support free speech. Plaintiffs fail to address the interests of public and officer life and safety or the
18
     need to protect public and private property, at any level. The City has a significant commitment to
19
     protect and facilitate free speech, but it cannot break in its effort to do so. See Friends of the Wild
20
     Swan v. Weber, 955 F. Supp. 2d 1191, 1196 (D. Mont. 2013) (The balance of equities and public
21

22
     4
       Plaintiffs suggestion that the City “focus on arresting” demonstrators is an unexpected urging for
23   the City to risk a public health issue for demonstrators given well-known concerns about the
     difficulties COVID presents for arrests and bookings. Dkt. 6, at 2.
         THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                     Peter S. Holmes
                                                                                             Seattle City Attorney
         PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                         701 5th Avenue, Suite 2050
         RESTRAINING ORDER- 19                                                               Seattle, WA 98104-7095
                                                                                             (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 20 of 28



 1   interest considerations, including the protection of governmental buildings and facilities, weighed

 2   in favor of the defendants.).

 3           In the balancing of equities analysis in Portland, Judge Hernandez recognized that harm

 4   “includes ‘the breaking of the windows of the Justice Center and other buildings, setting off

 5   fireworks, property destruction, looting, setting fires in the Justice Center and other areas of

 6   downtown, throwing and launching deadly projectiles at the police, and attempting to dismantle a

 7   fence put up to protect the Justice Center.’” Don’t Shoot Portland, et al., citing Winter, 555 U.S. at

 8   24. The concerns in Seattle are similar: burning of police vehicles, attempts to burn police

 9   headquarters, injuries to demonstrators and police officers alike, destruction of private businesses

10   (both large and small) and looting of those businesses. Additionally, the department had intelligence

11   from the FBI and DHS of credible threats to destroy the East Precinct and other buildings in Seattle.

12   Burning buildings is not “property damage” – arson in residential and commercial districts directly

13   threatens human life.

14           Unlike the circumstances in Don’t Shoot Portland, et al., Seattle has seen a diminishing level

15   of violence and therefore, a diminishing level of responsive police force. As such, the current

16   circumstances are more akin those in Goyette v. City of Minneapolis, where the Court noted its June

17   9, 2020 order: “Goyette does not allege that any of the conduct that he seeks to enjoin—occurring

18   over a five-day period of unprecedented civil unrest—has occurred since May 31, 2020, or facts that

19   plausibly demonstrate that such conduct is likely to recur imminently.” Less lethal tools have not

20   been deployed against any demonstrators for four nights.

21      V.      Plaintiffs lack standing to seek injunctive relief.
             The City recognizes the importance of the issues raised by Plaintiffs and, as shown by the
22
     facts which indicate that the City approach to the protests is evolving where required and possible,
23

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                    Peter S. Holmes
                                                                                         Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                        701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 20                                                              Seattle, WA 98104-7095
                                                                                         (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 21 of 28



 1   certainly is willing to work cooperatively with community leaders and stakeholders. However, the

 2   City regretfully must point out that as a legal and technical matter, these Plaintiffs are not able to

 3   seek an injunction under longstanding and basic constitutional restrictions on the judicial

 4   branch. Keeping in mind that the City is willing to work towards voluntary agreement, we must

 5   nonetheless discuss standing.

 6          Article III, section 2 of the United States Constitution limits federal jurisdiction to actual

 7   “Cases” or “Controversies.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013). Jurisdiction

 8   is a threshold question that must be resolved in every federal proceeding. City of Los Angeles v.

 9   Kern, 581 F.3d 841, 845 (9th Cir. 2009). Courts should assume the absence of jurisdiction unless

10   the record affirmatively shows otherwise. See San Diego Cty. Gun Rights Comm. v. Reno, 98 F.3d

11   1121, 1126 (9th Cir. 1996). “Whether the question is viewed as one of standing or ripeness, the

12   Constitution mandates that […] the issues presented are definite and concrete, not hypothetical or

13   abstract[.]” Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138-9 (9th Cir. 2000) (en

14   banc) (internal citations and quotations omitted). Plaintiffs, the party invoking federal jurisdiction,

15   bear the burden of alleging specific facts sufficient to establish standing Lujan v. Defenders of

16   Wildlife, 504 U.S. 555, 5460 (1992). Furthermore, each Plaintiff “must demonstrate standing

17   separately for each form of relief sought.” Friends of the Earth, Inc. v. Laidlaw Evtl Servs, Inc, 528

18   U.S. 167, 185 (2000).

19          Plaintiffs do not meet the mandatory threshold requirement of Article III constitutional

20   standing to obtain injunctive relief. “To seek injunctive relief, a plaintiff must show that he is under

21   threat of suffering ‘injury in fact’ that is concrete and particularized; the threat must be actual and

22   imminent, not conjectural or hypothetical; it must be fairly traceable to the challenged action of the

23   defendant; and it must be likely that a favorable judicial decision will prevent or redress the

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                      Peter S. Holmes
                                                                                           Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                          701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 21                                                                Seattle, WA 98104-7095
                                                                                           (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 22 of 28



 1   injury.” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009); Shell Offshore, Inc. v. Greenpeace,

 2   Inc. 709 F.3d 1281, 1286–87 (9th Cir. 2013). Plaintiffs do not expressly identify an injury in fact

 3   they seek to prevent. Absent actual, imminent threatened “injury in fact,” Plaintiffs cannot establish

 4   standing regardless of Plaintiffs’ speculative fear of future injury from the crowd management tools

 5   or a claimed chilling effect on protected speech.

 6          (a) No Standing Exists Based on Any Alleged First Amendment Chilling Effect.

 7          Plaintiffs cannot base a standing claim on a chilling effect on First Amendment rights

 8   unrelated to an express regulation on speech, especially when they have affirmatively stated they

 9   will continue to exercise those First Amendment rights regardless. Even where a plaintiff engages

10   in legal behavior (such as First Amendment activities), injunctive relief is unavailable absent a

11   showing of a likelihood of substantial and immediate irreparable injury. Hodgers–Durgin v. De La

12   Vina, 199 F.3d 1037, 1042 (9th Cir. 1999). Such a showing cannot be based on a subjective First

13   Amendment chilling effect under the facts present here.

14          Notably, when alleging harm, “allegations of a subjective ‘chill’ are not an adequate
            substitute for a claim of specific present objective harm or a threat of specific future
15          harm.” Laird v. Tatum, 408 U.S. 1, 13-14 (1972); see also Olagues v. Russoniello,
            770 F.2d 791, 797 (9th Cir. 1985) (applying Laird to find allegation of subjective
16          chill insufficient to establish standing for claim of injunctive relief).

17   Lininger v. Pfleger, No. 17-CV-03385-SVK, 2018 WL 10455841, at *4 (N.D. Cal. Apr. 4, 2018).

18   An attempt to base standing on a supposed chilling effect improperly conflates the elements of a

19   First Amendment retaliation claim with the standing requirement. “‘Chilling effect’ is cited as the

20   reason why the governmental imposition is invalid rather than as the harm which entitles the plaintiff

21   to challenge it.” Id., at *9 (N.D. Cal. Apr. 4, 2018) (citing United Presbyterian Church in the U.S.A.

22   v. Reagan, 738 F.2d 1375, 1378–79 (D.C. Cir. 1984)).

23

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                     Peter S. Holmes
                                                                                          Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                         701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 22                                                               Seattle, WA 98104-7095
                                                                                          (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 23 of 28



 1          Additionally, none of the Plaintiffs can establish standing based on speculative and

 2   subjective fears. “Allegations of a subjective ‘chill’ are not an adequate substitute for a claim of

 3   specific present objective harm or a threat of specific future harm.” Laird v. Tatum, 408 U.S. 1, 13-

 4   14, 92 S.Ct. 2318 (1972). The “existence of a ‘chilling effect’ . . . has never been considered a

 5   sufficient basis” to confer standing and the “only exception to this general rule has been the relaxed

 6   standards for overbreadth facial challenges [to statutes] involving protected speech.” San Diego Cty.

 7   Gun Rights Comm. v. Reno, 98 F.3d 1121, 1129 (9th Cir. 1996). The facts here are easily

 8   distinguishable from cases where speech is directly regulated and prohibited, such that standing

 9   requirements are expanded. See, e.g, Epperson v. Arkansas, 393 U.S. 97, 89 S.Ct. 266, 21 L.Ed.2d

10   228 (1968) (the Court entertained a challenge to a statute that criminalized the teaching of evolution

11   theory in public schools even though there was no record of any prosecutions under the statute.)

12   Clapper v. Amnesty Int'l USA, 568 U.S. 398, 417-18, 133 S. Ct. 1138 (2013) makes clear that any

13   “fear” or “subjective apprehension” which results in “self-imposed” restrictions on the exercise of

14   constitutionally protected rights will not confer standing. Here, there is no overbroad statute at issue,

15   only claimed subjective fears. Moreover, the notwithstanding the standing issue, the City was willing

16   to voluntarily restrict its use of crowd management tools (to an even narrower scope than the current

17   court-approved SPD policy) as long as it retained sufficient flexibility to protect individuals from

18   physical harm may help to assuage any fears, further supporting First Amendment activities.

19          (b) Plaintiffs cannot establish a particularized threat of physical injury.

20          Plaintiffs fare no better if standing is evaluated by looking at fears of physical harm. Over

21   thirteen nights of protests, the challenged crowd management tools were utilized less and less as

22   time went by. See Table 1, supra. Over the last eight days, no challenged tools were used on six days

23   of protests, including on the night prior to this opposition being filed, when protests occurred at three

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                       Peter S. Holmes
                                                                                            Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                           701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 23                                                                 Seattle, WA 98104-7095
                                                                                            (206) 684-8200
               Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 24 of 28



 1   of five police precincts. This simple fact belies the narrative that the police are using force to

 2   suppress speech, and reveals the deeper complexity behind the specific instances of force. In denying

 3   a requested injunction in Minnesota on June 9, 2020 the Court noted that there had been no use of

 4   the crowd management tools at issue in that litigation since May 31, 2020 – belying a particularized

 5   threat of physical injury. (Dkt. 22-1, p. 56).

 6            (c) Plaintiffs cannot establish an actual, imminent threat of physical injury.

 7            Here, Plaintiffs rely on pure speculation to support the notion that they will be injured by the

 8   specific tools of crowd control management which they seek to enjoin. In Haynes v. Biaggini, No.

 9   216-CV-01949, 2019 WL 5209246, at *2 (C.D. Cal. Oct. 16, 2019), the court denied injunctive relief

10   against law enforcement because allegations of the same injury “in the past do not sufficiently link

11   hypothetical future testimony to the hypothetical future harm[; s]uch speculative harm is not actual

12   or imminent and does not convey standing for injunctive relief.” See also Lee v. Oregon, 107 F.3d

13   1382, 1389 (9th Cir. 1997) (discussing that courts in the Ninth Circuit “have repeatedly found a lack

14   of standing where the litigant's claim relies upon a chain of speculative contingencies”). Here, the

15   chain of speculative contingencies has many links. Plaintiffs would need to attend a protest (which

16   one Plaintiff has never done), the police would need to be present, the police would need to have

17   access to the tools sought to be enjoined, the police would need to utilize those tools on either

18   Plaintiff or the specific part of the crowd where Plaintiff was present, and the Plaintiffs would need

19   to be in close enough proximity to sustain physical injury. This is far too speculative a chain.

20   Consequently, Plaintiffs lack standing to seek the TRO.

21      VI.      If this Court Considers a Temporary Restraining Order, Plaintiffs’ Proposal is Too
                 Restrictive.
22
              The City’s response reveals that a TRO is unnecessary for peaceful demonstrations to
23

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                       Peter S. Holmes
                                                                                            Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                           701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 24                                                                 Seattle, WA 98104-7095
                                                                                            (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 25 of 28



 1   continue in Seattle. However, if this Court concludes that Plaintiffs met their burden of being

 2   entitled to equitable relief in the form of a TRO, this Court should be mindful that the Plaintiffs’

 3   proposed TRO language goes far beyond what has been issued by courts with respect to other

 4   George Floyd demonstrations (when the TRO has not been outright denied), does not weigh the

 5   public interest and equities in a manner consistent with other federal district court opinions on this

 6   subject matter, and does not account for the very real need to protect against physical injury and

 7   violence. In such an instance, the City urges the Court to adopt the language proposed on June 10,

 8   2020. (Dkt. 20). Since the June 10, 2020 telephonic status, communications between the City and

 9   Plaintiffs on possible stipulated language continues.

10                                             CONCLUSION

11          Plaintiffs fail to meet the very high burden for this Court’s entry of a TRO. The natural

12   development of events – the Plaintiffs’ own sworn statements – and the continuing peaceful

13   demonstrations in Seattle reveal that a TRO is unnecessary to enable Seattle to continue marching

14   and demanding change.

15          DATED this 11th day of June, 2020.

16                                          PETER S. HOLMES
                                            Seattle City Attorney
17
                                              By: /s/ Ghazal Sharifi
18                                           Ghazal Sharifi, WSBA# 47750
                                             By:      /s/ Carolyn Boies
19                                           Carolyn Boies, WSBA# 40395
                                             Assistant City Attorneys
20                                           E-mail: Ghazal.Sharifi@seattle.gov
                                             E-mail: Carolyn.Boies@seattle.gov
21                                           Seattle City Attorney’s Office
                                             701 Fifth Avenue, Suite 2050
22                                           Seattle, WA 98104
                                             Phone: (206) 684-8200
23                                           Attorneys for Defendant City of Seattle

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                      Peter S. Holmes
                                                                                           Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                          701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 25                                                                Seattle, WA 98104-7095
                                                                                           (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 26 of 28



 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on June 11, 2020, I electronically filed the foregoing with the Clerk of
     the Court using the CM/ECF system which will send notification of such filing to the following:
 3
                Breanne Mary Schuster                         ( x ) Via Email
 4              ACLU of Washington                            bschuster@aclu-wa.org
                901 Fifth Avenue, Suite 630
 5              P.O. Box 2728
                Seattle, WA 98111
 6              (206) 624-2184

 7              [Attorneys for Plaintiffs]
                John B. Midgley                               ( x ) Via Email
 8              ACLU of Washington                            jmidgley@aclu-wa.org
                901 Fifth Avenue, Suite 630
 9              P.O. Box 2728
                Seattle, WA 98111
10              (206) 624-2184

11              [Attorneys for Plaintiffs]
                Lisa Nowlin                                   ( x ) Via Email
12              ACLU of Washington                            lnowlin@aclu-wa.org
                901 Fifth Avenue, Suite 630
13              P.O. Box 2728
                Seattle, WA 98111
14              (206) 623-1900

15              [Attorneys for Plaintiffs]
                Molly Tack-Hooper                             ( x ) Via Email
16              ACLU of Washington                            mtackhooper@aclu-wa.org
                901 Fifth Avenue, Suite 630
17              P.O. Box 2728
                Seattle, WA 98111
18              (206) 624-2184

19              [Attorneys for Plaintiffs]
                Nancy Lynn Talner                             ( x ) Via Email
20              ACLU of Washington                            talner@aclu-wa.org
                901 Fifth Avenue, Suite 630
21              P.O. Box 2728
                Seattle, WA 98111
22              (206) 682-2184

23              [Attorneys for Plaintiffs]

      THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                                     Peter S. Holmes
                                                                                          Seattle City Attorney
      PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                         701 5th Avenue, Suite 2050
      RESTRAINING ORDER- 26                                                               Seattle, WA 98104-7095
                                                                                          (206) 684-8200
          Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 27 of 28



 1          Carolyn S. Gilbert                ( x ) Via Email
            PERKINS COIE                      carolyngilbert@perkinscoie.com
 2          1201 3rd Avenue, Suite 4900
            Seattle, WA 98101-3099
 3          (206) 359-3279

 4          [Attorneys for Plaintiffs]
            Mallory Gitt Webster              ( x ) Via Email
 5          PERKINS COIE                      mwebster@perkinscoie.com
            1201 3rd Avenue, Suite 4900
 6          Seattle, WA 98101-3099
            (206) 359-3701
 7
            [Attorneys for Plaintiffs]
 8          Paige L. Whidbee                  ( x ) Via Email
            PERKINS COIE                      pwhidbee@perkinscoie.com
 9          1201 3rd Avenue, Suite 4900
            Seattle, WA 98101-3099
10          (206) 359-3629

11          [Attorneys for Plaintiffs]
            Heath L. Hyatt                    ( x ) Via Email
12          PERKINS COIE                      hhyatt@perkinscoie.com
            1201 3rd Avenue, Suite 4900
13          Seattle, WA 98101-3099
            (206) 359-8000
14
            [Attorneys for Plaintiffs]
15          Joseph M. McMillan                ( x ) Via Email
            PERKINS COIE                      JMcMillan@perkinscoie.com
16          1201 3rd Avenue, Suite 4900
            Seattle, WA 98101-3099
17          (206) 583-8888

18          [Attorneys for Plaintiffs]
            Nitika Arora                      ( x ) Via Email
19          PERKINS COIE                      NArora@perkinscoie.com
            1201 3rd Avenue, Suite 4900
20          Seattle, WA 98101-3099
            (206) 359-3267
21
            [Attorneys for Plaintiffs]
22          David A. Perez                    ( x ) Via Email
            PERKINS COIE                      DPerez@perkinscoie.com
23          1201 3rd Avenue, Suite 4900

     THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                   Peter S. Holmes
                                                                       Seattle City Attorney
     PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                       701 5th Avenue, Suite 2050
     RESTRAINING ORDER- 27                                             Seattle, WA 98104-7095
                                                                       (206) 684-8200
          Case 2:20-cv-00887-RAJ Document 29 Filed 06/11/20 Page 28 of 28



 1          Seattle, WA 98101-3099
            (206) 359-6767
 2
            [Attorneys for Plaintiffs]
 3          Robert Seungchal Chang                      ( x ) Via Email
            Ronald A. Peterson Law Clinic               changro@seattleu.edu
 4          Seattle University School of Law
            1112 E. Columbia Street
 5          Seattle, WA 98122
            (206) 398-4025
 6
            [Attorneys for Plaintiffs]
 7

 8
                                         s/ Ghazal Sharifi______________________
 9                                       Assistant City Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     THE CITY OF SEATTLE’S RESPONSE IN OPPOSITION TO                               Peter S. Holmes
                                                                                   Seattle City Attorney
     PLAINTIFFS’ MOTION FOR ENTRY OF A TEMPORARY                                   701 5th Avenue, Suite 2050
     RESTRAINING ORDER- 28                                                         Seattle, WA 98104-7095
                                                                                   (206) 684-8200
